MEMORANDUM **
Jason Donnell Williams, a California state prisoner, appeals pro se the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging defendant failed adequately to process his administrative grievance. We review de novo dismissals under the screening provisions of the Prison Litigation Reform Act, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
The district court properly concluded that Williams’s complaint, which alleges that defendant Hansen obstructed the filing of his prison grievance by denying the grievance as untimely, failed to state a constitutional claim. See Mann v. Adams, 855 F.2d 639, 640 (9th Cir.1988) (order) (“[tjhere is no legitimate claim of entitlement to a grievance procedure”); see also Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.2003) (“inmates lack a separate constitutional entitlement to a specific prison grievance procedure”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *808courts of this circuit except as provided by Ninth Circuit Rule 36-3.